MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                      FILED
      regarded as precedent or cited before any                             Dec 18 2018, 9:02 am

      court except for the purpose of establishing                               CLERK
                                                                             Indiana Supreme Court
      the defense of res judicata, collateral                                   Court of Appeals
                                                                                  and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANTS                                  ATTORNEY FOR APPELLEE
      Christopher T. Smith                                     Robert W. Summerfield
      Smith Davis LLC                                          GDS Law Group, LLP
      Greenfield, Indiana                                      Anderson, Indiana




                                                IN THE
          COURT OF APPEALS OF INDIANA

      Bryan Rutledge and BLC                                   December 18, 2018
      Outdoor Services,                                        Court of Appeals Case No.
      Appellants-Defendants,                                   18A-PL-1573
                                                               Appeal from the Madison Circuit
              v.                                               Court
                                                               The Honorable David A. Happe,
      Travis Forrest,                                          Judge
      Appellee-Plaintiff                                       Trial Court Cause No.
                                                               48C04-1802-PL-32



      Crone, Judge.


                                             Case Summary
[1]   Bryan Rutledge and BLC Outdoor Services appeal the order granting Travis

      Forrest’s motion for a preliminary injunction and finding Rutledge in contempt

      Court of Appeals of Indiana | Memorandum Decision 18A-PL-1573 | December 18, 2018              Page 1 of 11
      of a temporary restraining order (“the TRO”). Rutledge argues that the trial

      court erred in issuing a preliminary injunction because the trial court’s finding

      that Forrest’s remedies at law are inadequate is clearly erroneous. We agree

      and therefore reverse the preliminary injunction. Rutledge also argues that the

      trial court abused its discretion in finding that he was in contempt of the TRO

      because the TRO was insufficiently clear and certain. Concluding that it was

      sufficiently clear and certain, we find no abuse of discretion and accordingly

      affirm the contempt finding. We remand for further proceedings.


                                 Facts and Procedural History
[2]   Rutledge owns a mowing and landscaping company registered as Rutledge

      Enterprises, which does business as BLC Outdoor Services. Forrest also owns a

      mowing and landscaping company known as All Seasons Lawn Care. In late

      January or early February of 2018, Rutledge and Forrest began negotiations for

      Rutledge to purchase Forrest’s landscaping business. The potential agreement

      included Rutledge’s purchase of over $100,000 of Forrest’s equipment and

      Rutledge hiring Forrest in a salaried position. Toward this end, the parties

      created and initialed two sheets of paper, titled “Equipment Prices,” which list

      multiple pieces of equipment and their prices, a “Business Price” of $20,000,

      and a yearly salary amount. Ex. D. However, some prices are lined out, and

      there are some handwritten notations regarding dates Forrest had already

      worked for Rutledge and personal days Forrest had earned. Id. Apparently, the

      parties may have also discussed Rutledge’s purchase of Forrest’s client list and

      for Rutledge to pay the loans for a 2017 F350 Ford pickup truck and an Isuzu

      Court of Appeals of Indiana | Memorandum Decision 18A-PL-1573 | December 18, 2018   Page 2 of 11
      landscape truck, but the Equipment Prices does not reflect these discussions.

      Rutledge gave Forrest a “good faith deposit of $10,000.” Appellants’ App. Vol.

      2 at 8. Rutledge took possession of Forrest’s equipment but did not pay Forrest

      any more money. Although Rutledge gave Forrest two additional checks for

      $10,000 each, Rutledge put a stop hold on those checks, and Forrest was unable

      to cash them. Tr. Vol. 3 at 64. When the deal fell through, Forrest

      unsuccessfully sought the return of the equipment he had transferred to

      Rutledge and offered to reimburse Rutledge for the $10,000 good faith deposit.

      Id. at 65.


[3]   On February 23, 2018, Forrest filed a complaint against Rutledge, alleging civil

      conversion, pain and suffering, tortious interference with a business

      relationship, and intentional infliction of emotional distress. In his complaint,

      Forrest alleged that Rutledge had “invoiced [Forrest’s] clients under his own

      business name, and ha[d] harassed several of them, in person, in an attempt to

      steal [Forrest’s] clients.” Appellants’ App. Vol. 2 at 12. Forrest also filed a

      motion for a TRO, asking the trial court to order Rutledge not to use, sell, or in

      any way encumber any equipment owned by Forrest and not to have any

      further contact with any of Forrest’s clients. On March 2, 2018, without

      holding a hearing, the trial court issued the TRO, which restrained Rutledge

      “from using, encumbering, concealing, selling or otherwise disposing of any

      equipment, property or other items received from [Forrest]” and “from

      contacting any clients of [Forrest] or his business in any capacity,” and ordering




      Court of Appeals of Indiana | Memorandum Decision 18A-PL-1573 | December 18, 2018   Page 3 of 11
      Rutledge to “immediately release the property of [Forrest] into his care.” Id. at

      7.


[4]   On March 5, 2018, Deputy Gary Stanley of the Hancock County Sheriff’s

      Office, other law enforcement personnel, and Forrest served the TRO on

      Rutledge. Rutledge turned over some property but refused to disclose the

      location of certain other property. Apparently, Rutledge returned Forrest’s

      2017 Ford F350 pickup truck, an Isuzu landscape truck, a 2017 PJ equipment

      trailer, a Boss snowplow, and two pallets of salt.1 Law enforcement read the

      TRO to Rutledge multiple times and informed him that he could be held in

      contempt and put in jail for failure to comply, and Rutledge indicated that he

      understood but continued to refuse to disclose the location of all the equipment

      Forrest had transferred to him.


[5]   On March 7, 2018, Deputy Stanley filed notice that the TRO had not been

      satisfied. At some point, Forrest purchased equipment to replace the

      equipment that Rutledge refused to return, so that Forrest could avoid losing

      customers and continue operating his business. Id. at 9. On April 12, 2018,

      Forrest filed a motion for rule to show cause why Rutledge should not be found

      in contempt for refusing to comply with the TRO.




      1
        It is not entirely clear that Rutledge returned all this equipment to Forrest on this particular date, but
      apparently he had returned this equipment to Forrest by the time of the hearing on the preliminary
      injunction.

      Court of Appeals of Indiana | Memorandum Decision 18A-PL-1573 | December 18, 2018                     Page 4 of 11
[6]   On April 13, 2018, the trial court held a hearing on Forrest’s motion for rule to

      show cause and motion for a preliminary injunction. Forrest, Rutledge, and

      Deputy Stanley testified. On June 4, 2018, the trial court issued an order

      granting a preliminary injunction, finding Rutledge in contempt of the TRO,

      and awarding Forrest attorney’s fees. This appeal ensued.


                                     Discussion and Decision

       Section 1 – The trial court’s decision to grant the preliminary
                      injunction is clearly erroneous.
[7]   Rutledge contends that the trial court erred in granting the preliminary

      injunction. When determining whether to grant or deny a preliminary

      injunction, the trial court is required to issue special findings of fact and

      conclusions thereon. Thornton-Tomasetti Eng’rs v. Indianapolis-Marion Cty. Pub.

      Library, 851 N.E.2d 1269, 1277 (Ind. Ct. App. 2006); Ind. Trial Rule 52(A).

      We review the special findings and conclusions for clear error. Ind. Trial Rule

      52(A). “Findings are clearly erroneous if they are insufficient to disclose a valid

      basis for the legal result reached in the judgment.” Fumo v. Med. Group of Mich.

      City, Inc., 590 N.E.2d 1103, 1108 (Ind. Ct. App. 1992), trans. denied. “Findings

      are also clearly erroneous when the record lacks evidence or reasonable

      inferences from the evidence to support them. And a judgment is clearly

      erroneous if it is unsupported by the findings and the conclusions that rely on

      those findings.” Bowling v. Nicholson, 51 N.E.3d 439, 443 (Ind. Ct. App. 2016)

      (citations omitted), trans. denied. In assessing whether the judgement is clearly

      erroneous, we will not reweigh the evidence or judge witness credibility but will

      Court of Appeals of Indiana | Memorandum Decision 18A-PL-1573 | December 18, 2018   Page 5 of 11
      consider only the evidence favorable to the judgment and the reasonable

      inferences to be drawn therefrom. Clark’s Sales & Serv., Inc. v. Smith, 4 N.E.3d

      772, 780 (Ind. Ct. App. 2014), trans. denied.


[8]   Preliminary injunctions are designed to protect the property and rights of

      parties from any injury until the issues and equities in a case can be determined

      after a full examination and hearing. Barlow v. Sipes, 744 N.E.2d 1, 6-7 (Ind. Ct.

      App. 2001) (citing 42 AM. JUR. 2D, Injunctions § 13 (1969)), trans. denied. The

      power to issue a preliminary injunction should be used sparingly, with such

      relief granted only in rare instances in which the law and facts are clearly within

      the movant’s favor. Clark’s, 4 N.E.3d at 780. To obtain a preliminary

      injunction, the moving party has the burden of showing by a preponderance of

      the evidence that


               (1) the movant’s remedies at law are inadequate, thus causing
               irreparable harm pending resolution of the substantive action; (2)
               the movant has at least a reasonable likelihood of success at trial
               by establishing a prima facie case; (3) threatened injury to the
               movant outweighs the potential harm to the nonmoving party
               resulting from the granting of an injunction; and (4) the public
               interest would not be disserved.


      Apple Glen Crossing, LLC v. Trademark Retail, Inc., 784 N.E.2d 484, 487 (Ind.

      2003). “Failure to prove any one of these requires denying the injunction.”

      Leone v. Comm’r, Ind. Bureau of Motor Vehicles, 933 N.E.2d 1244, 1248 (Ind.

      2010).




      Court of Appeals of Indiana | Memorandum Decision 18A-PL-1573 | December 18, 2018   Page 6 of 11
[9]    Rutledge argues that the trial court’s finding that Forrest’s remedies at law are

       inadequate is clearly erroneous.2 We observe that “[i]f an adequate remedy at

       law exists, injunctive relief should not be granted. A party suffering mere

       economic injury is not entitled to injunctive relief because damages are

       sufficient to make the party whole.” Ind. Family & Soc. Servs. Admin. v. Walgreen

       Co., 769 N.E.2d 158, 162 (Ind. 2002). However,


                [a]lthough mere economic injury generally does not warrant the
                grant of a preliminary injunction, the trial court has a duty to
                determine whether the legal remedy is as full and adequate as the
                equitable remedy. A legal remedy is not adequate merely
                because it exists as an alternative to an equitable from of relief.
                Instead, injunctive relief will be granted if it is more practicable,
                efficient, or adequate than that afforded by law. A legal remedy
                is adequate only where it is as plain, complete and adequate–or
                in other words, as practical and efficient to the ends of justice and
                its prompt administration–as the remedy in equity.


       Barlow, 744 N.E.2d at 6-7 (citations and quotation marks omitted).


[10]   As to Forrest’s remedies at law, the trial court found as follows:




       2
         Rutledge also argues that the trial court’s judgment is clearly erroneous because it did not include a finding
       that “irreparable harm” would occur to Forrest if the preliminary injunction were not granted. Appellants’
       Br. at 14. As mentioned, to obtain a preliminary injunction, the moving party must show that the movant’s
       “remedies at law are inadequate, thus causing irreparable harm pending resolution of the substantive action.”
       Apple Glen Crossing, 784 N.E.2d at 487. We observe that “irreparable harm” is harm that “cannot be
       compensated for through damages upon resolution of the underlying action.” Coates v. Heat Wagons, Inc., 942
       N.E.2d 905, 912 (Ind. Ct. App. 2011). This is essentially another way of articulating when the movant’s
       remedies at law are inadequate. Here, the trial court found that Forrest’s remedies at law are inadequate, and
       we decline to hold that the trial court was required to make an additional finding specifically referring to
       irreparable harm.

       Court of Appeals of Indiana | Memorandum Decision 18A-PL-1573 | December 18, 2018                  Page 7 of 11
                  The remedies at law are inadequate. For [Forrest] to have to
                  carry the financial burden of purchasing all new equipment and
                  not being able to mitigate that expenditure by either selling his
                  old equipment or putting it into productive use would place his
                  business at a competitive disadvantage compared to other
                  competing landscaping contractors, including [Rutledge].


       Appellants’ App. Vol. 2 at 9. Rutledge contends that Forrest is able to continue

       operating his business because Forrest purchased new equipment to replace the

       equipment that had not been returned to him. Rutledge further argues that the

       trial court’s finding is essentially an economic argument that Forrest would

       carry a financial burden from purchasing the new equipment, and there is no

       evidence that the financial burden would place Forrest’s business at a

       competitive disadvantage.


[11]   As the moving party, Forrest bore the burden of establishing that his remedies

       at law are inadequate, such that he would suffer irreparable harm. In his

       appellee’s brief, Forrest fails to direct us to any evidence that he is currently

       unable to provide services to his clients or operate his business or is

       experiencing any difficulties in doing so due to the cost of purchasing new

       equipment. He points to no evidence that supports the trial court’s finding that

       operating his business without the equipment in Rutledge’s possession puts him

       at a competitive disadvantage.3 The financial burden of operating his business

       without the equipment in Rutledge’s possession is an economic injury. We




       3
           The testimony Forrest relates in his appellee’s brief is irrelevant and unsupported by citation to the record.


       Court of Appeals of Indiana | Memorandum Decision 18A-PL-1573 | December 18, 2018                     Page 8 of 11
       conclude that the trial court’s finding that Forrest’s remedies at law are

       inadequate is unsupported by sufficient evidence. Accordingly, the grant of the

       preliminary injunction is clearly erroneous, and we must reverse and remand

       for further proceedings.


[12]   Rather than seeking an equitable remedy, Forrest could have pursued

       prejudgment possession of his property through statutory means. Indiana Code

       Chapter 32-35-2 governs actions for replevin and provides a proper legal

       mechanism for seeking an order for prejudgment possession of property.


             Section 2 – The trial court did not abuse its discretion in
                    finding Rutledge in contempt of the TRO.
[13]   Rutledge asserts that the trial court erred in finding him in contempt of the TRO

       because it was insufficiently clear and certain.4 “The determination of whether

       a party is in contempt of court is a matter left to the discretion of the trial

       court.” City of Gary v. Major, 822 N.E.2d 165, 171 (Ind. 2005). “We will




       4
         Rutledge also argues that the trial court erred in issuing the TRO because the TRO violated Indiana Trial
       Rule 65(B) and because he did not receive proper notice. However, Rutledge did not object, demand a
       hearing, or seek to dissolve the TRO as permitted by Indiana Trial Rule 65(B). Therefore, Rutledge has
       waived any objection he may have had to the TRO process. See Vickery v. Ardagh Glass Inc., 85 N.E.3d 852,
       857 (Ind. Ct. App. 2017) (concluding that Vickery waived any objection he may have had to the TRO
       process, including the lack of legally sufficient notice, by failing to object, demand a hearing, or seek to
       dissolve the TRO), trans. denied (2018). Nevertheless,
              we caution attorneys and trial courts around the state to be mindful of the notice requirements
              surrounding TROs. There are circumstances in which a TRO must truly be granted immediately
              without affording time to the adverse party to respond, but those circumstances must strictly
              meet the requirements set forth by Trial Rule 65(B). In all other cases, both the applicant party
              and the trial court are required by due process and the trial rules to ensure that the adverse party
              was given legally sufficient notice before final action is taken.
       Id. at 859.

       Court of Appeals of Indiana | Memorandum Decision 18A-PL-1573 | December 18, 2018                    Page 9 of 11
       reverse a trial court’s finding of contempt only if there is no evidence or

       inference therefrom to support the finding.” Id.


                In order to be held in contempt for failing to comply with a court
                order, a party must have willfully disobeyed the order. The order
                must have been so clear and certain that there could be no
                question as to what the party must do, or not do, and so there
                could be no question regarding whether the order is violated. A
                party may not be held in contempt for failing to comply with an
                ambiguous or indefinite order in good faith.


       Bandini v. Bandini, 935 N.E.2d 253, 264-65 (Ind. Ct. App. 2010) (citations and

       quotation marks omitted).


[14]   Rutledge argues that the TRO was subject to more than one interpretation, and

       therefore it was ambiguous.5 According to Rutledge, one part of the TRO

       ordered him to restrain from “using, encumbering, concealing, selling or

       otherwise disposing of … property … received from [Forrest]” and another part

       ordered him to “immediately release the property of [Forrest] into his care.”

       Appellants’ App. Vol. 2 at 7 (emphases added). He contends that property

       received from Forrest and the property of Forrest are not synonymous, and that the

       TRO could be understood to mean that he was not required to release the




       5
          We note that Rutledge is not arguing that he cannot be held in contempt for failing to comply with an
       erroneous order. Indeed, our case law firmly establishes that “a defendant may not challenge a contempt
       finding based upon the prior order’s non-jurisdictional irregularities. A party must follow an erroneous
       order. The only remedy from an erroneous order is appeal and disobedience thereto is contempt.” City of
       Gary, 822 N.E.2d at 169-70 (quoting Carson v. Ross, 509 N.E.2d. 239, 243 (Ind. Ct. App. 1987), trans. denied
       (1988)).

       Court of Appeals of Indiana | Memorandum Decision 18A-PL-1573 | December 18, 2018                Page 10 of 11
       property that he believed he had validly purchased pursuant to a business

       agreement. We are unpersuaded.


[15]   The record shows that Deputy Stanley testified that Rutledge was specifically

       informed what property to release, and Rutledge “advised that he was not going

       to disclose the location of certain property and would not turn it over.” Tr. Vol.

       3 at 27. Deputy Stanley also testified that Rutledge was informed that he was

       not complying with the TRO and that his unwillingness to comply would likely

       constitute some type of contempt, and Rutledge still refused to provide the

       location of the other property. Id. at 27-28. At the very least, by refusing to

       reveal the location of the property, Rutledge was “concealing … property …

       received from [Forrest].” Appellants’ App. Vol. 2 at 7. We cannot say that the

       trial court abused its discretion in finding Rutledge in contempt of the TRO.

       Accordingly, we affirm the contempt finding.


[16]   Affirmed in part, reversed in part, and remanded.


       Vaidik, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-PL-1573 | December 18, 2018   Page 11 of 11